Title: From Thomas Jefferson to Thomas Leiper, 4 August 1790
From: Jefferson, Thomas
To: Leiper, Thomas



Sir
New York Aug. 4. 1790.

On considering the plan of your house, I find it will make considerable odds to me that in the room over the kitchen, the door be placed in a corner of the room; I presume it must be in the left hand corner as you enter, or the Northeast corner of the room.  Perhaps it may be better to leave this door in it’s present state, whatever that be, and also the cornice &c. in that end of the room (the North end) till I come to Philadelphia, which will be within two or three weeks. It will be essential for me that the house, stables &c. be in readiness by the 1st. of October. I explained to Mr. Carstairs the manner in which I wished to have the additional room made. I am Sir Your most obedt. humble servt.,

Th: Jeferson

